                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

                                           N•   14-CV-5388 (JFB) (SIL)


                                     SETH FEUER AND SUSANN FEUER,

                                                                       Plaintiffs,

                                                     VERSUS

                          CORNERSTONE HOTELS CORP. AND NAEEM BUTT,

                                                                       Defendants.

                                        MEMORANDUM AND ORDER
                                             January 24, 2020



JOSEPH F. BIANCO, Circuit Judge (sitting by                   NYLL, N.Y. Lab. Law§ 652; (4) N.Y. Lab.
designation):                                                 Law § 195(3), which requires employers to
                                                              furnish employees with wage statements
Plaintiffs Seth Feuer and Susann Feuer                        containing certain information each payday;
("plaintiffs") bring this action against                      and (5) N.Y. Lab. Law § 195(1), which
Cornerstone Hotels Corp., doing business as,                  requires employers to furnish employees with
at various times, Sun N Sand Hotel, Sea                       a wage notice containing certain information
Haven Resort, Ocean Breeze Motel, and                         at the time of hiring and on an annual basis.
Longview       Motel      ("the     hotel"    or              In their complaint, plaintiffs seek:
"Cornerstone"), and Naeem Butt ("Butt")                       ( 1) preliminary and permanent injunctions
(collectively, "defendants"), asserting claims                restraining defendants from violating the
under the Fair Labor Standards Act                            relevant provisions of the FLSA and NYLL;
("FLSA"), 29 U.S.C. §§ 201-219, and the                       (2) an order restraining defendants from
New York Labor Law ("NYLL"), N.Y.                             retaliation against plaintiffs, (3) a judgment
Lab. Law §§ 190 et seq. and 650 et seq.                       declaring defendants' practices unlawful and
Specifically, plaintiffs allege that defendants 1             willful violations of federal and New York
violated the following provisions: (1) the                    state law; and (4) an award of compensatory
minimum wage and overtime provisions of                       damages, liquidated damages, attorney's
the FLSA, 29 U.S.C. §§ 206(a), 207(a); (2)                    fees, costs, pre-judgment interest, and post-
the minimum wage and overtime provisions                      judgment interest. (ECF Nos. 1, 12-13.)
of the NYLL, N.Y. Lab. Law§§ 160, 652(1);
(3) the "spread of hours" provisions under the
1
 Although the Court refers to both defendants for the         the trial, and therefore the judgment is limited to
purpose of this opinion, Cornerstone was not a part of        Butt.
    At the summary judgment stage, the                       and his wife, Susann Feuer, to have a free
Court      adopted     the      Report       and             room at the hotel while Seth helped out with
Recommendation of Magistrate Judge Steven                    work at the hotel; (2) although Susann Feuer
I. Locke, holding that: (I) Cornerstone is a                 assisted Seth Feuer in his work at the hotel,
covered employer under the FLSA and                          the agreement with Butt was that Seth and
plaintiffs' employer under the FLSA and                      Susann Feuer would receive a total of $250
NYLL; (2) Butt is individually liable as an                  per week (regardless of whether Susann
employer under the FLSA and NYLL;                            Feuer assisted her husband in his tasks at the
(3) defendants are liable for failing to provide             hotel); (3) Seth Feuer was not "on call" to
wage notices and statements to plaintiffs as                 work throughout each day; (4) Butt's records
required by NYLL § 195(1) and 195(3); and                    accurately reflect the dates and hours worked
(4) plaintiffs were entitled to summary                      by Seth Feuer and Susann Feuer; (5) with the
judgment on defendants' second and ninth                     exception of the first week of employment
affirmative defenses of good faith and lack of               (May 5 through 11, 2014), for which Seth
willfulness, and therefore entitled to                       Feuer was not paid and Susann Feuer did not
liquidated damages. (ECF No. 76.)                            work, the amount Butt paid each week was
                                                             sufficient to satisfy the minimum wage
    A bench trial was held on September 5                    requirement for the total hours worked by
and September 6, 2018, to determine                          Seth Feuer and Susann Feuer;2 (6) the total
defendants' liability, if any, with regard to the            hours worked by Seth Feuer or Susann Feuer
overtime and minimum wage provisions of                      never exceeded 10 hours in any day and, thus,
the FLSA and NYLL and the "spread of                         plaintiffs are not entitled to any spread-of-
hours" provision of the NYLL. Having held                    hours pay; (7) the total hours worked by Seth
a bench trial, the Court now issues its                      Feuer or Susann Feuer never exceeded 40
findings of fact and conclusions of law, as                  hours in any week and, thus, no overtime was
required by Rule 52(a) of the Federal Rules                  owed; and (8) neither Seth Feuer nor Susann
of Civil Procedure,            after carefully               Feuer received wage statements or notice
considering the evidence introduced at trial,                provisions as required under New York
including assessing the credibility of the                   Labor Law during the period of time that they
witnesses, the arguments of counsel, and the                 were performing work at the hotel. 3
controlling law on the issues presented.
                                                                 Based upon these findings, and the other
    In summary, based upon the credible                      findings infra, plaintiffs are entitled to the
evidence, the Court finds that (1) in or about               following relief: (I) $92 in unpaid wages for
early May 2014, Butt agreed to pay $250 per                  violations of the minimum wage provisions
week to Seth Feuer, and to allow Seth Feuer                  of the FLSA and NYLL relating to Seth Feuer

2                                                            Feuer (namely, 17 hours), and Susann Feuer did not
  With the exception of the first week (for which Seth
Feuer received no compensation) and the week of May          work any hours that week.
26 to June I, 2014 (for which Seth Feuer was given           3Although Butt made clear that any work that Susann
$ I 50), Butt gave $250 to Seth Feuer each week until
                                                             Feuer performed to assist her husband would be
the employment ended in September 2014. The $250
                                                             included in the $250 cash payment each week, Butt
payment was sufficient to satisfy the minimum wage
                                                             was still required to comply with the wage statements
requirement for each week, even when the total hours
                                                             and notice provisions as it related to Susann Feuer
worked each week by Seth Feuer and Susann Feuer are
                                                             because he knew that she was performing work for
combined. For the week of May 26 to June I, 2014,
                                                             defendants, and in fact, Butt was tracking her hours.
the $150 was also sufficient to cover the minimum
wage requirement for all the hours worked by Seth



                                                         2
(for the week of May 5, 2014, to May 11,                            On October 14, 2016, Butt filed a letter
2014, for which he was not paid); 4 (2) $92 in                 requesting leave to amend his answer. (ECF
liquidated damages relating to Seth Feuer; (3)                 No. 57.) On October 17, 2016, plaintiffs filed
$2,700 in statutory damages relating to Seth                   a motion for partial summaiy judgment.
Feuer in connection with his eighteen weeks                    (ECF Nos. 55, 56.) At the Court's direction,
of employment for violation of the wage                        Butt formally filed his motion to amend and
statements and notice provisions under                         cross-motion for summary judgment on
NYLL; (4) $2,300 in statutory damages                          November 17, 2016. (ECF No. 61.) The
relating to Susann Feuer for violation of the                  Court referred the motions to amend and for
wage statements and notice provisions under                    pa1tial summary judgment to Magistrate
NYLL; (5) pre-judgment interest to be                          Judge Locke on April 6, 2017. (ECFNo. 69.)
determined; and (6) post-judgment interest to                  Magistrate Judge Locke issued a Report and
be determined.                                                 Recommendation on August 4, 2017 (ECF
                                                               No. 76), which the Court adopted on August
                 l. BACKGROUND                                 31, 2017 (ECF No. 78).
    On September 15, 2014, plaintiffs filed                        As noted supra, the Report and
their complaint alleging violations of the                     Recommendation, as adopted, granted
FLSA and NYLL. (ECF No. 1.) Defendants                         plaintiffs' motion in its entirety, and denied
answered on November 26, 2014. (ECF No.                        defendants' motions in their entirety, holding
11.) Counsel for defendants made a motion                      that: (I) Cornerstone is a covered employer
to withdraw on March 12, 2015 (ECF No.                         under the FLSA and plaintiffs' employer
18), which was granted by Magistrate Judge                     under the FLSA and NYLL; (2) Butt is
Locke on March 16, 2015. In an order dated                     individually liable as an employer under the
April 20, 2015 (ECF No. 21), Magistrate                        FLSA and NYLL; (3) defendants are liable
Judge Locke informed Butt that, although he                    for failing to provide wage notices and
could represent himself pro se, he could not                   statements to plaintiffs as required by NYLL
represent Cornerstone, "a corporation, which                   § 195(1) and 195(3); and (4) plaintiffs were
must appear through an attorney" (ECF No.                      entitled to summary judgment on defendants'
76 at 5). The order further warned that failure                second and ninth affirmative defenses of
to obtain counsel could risk the corporation                   good faith and lack of willfulness, and
being held in default and having a default                     therefore entitled to liquidated damages.
judgment entered against it. (Jd.) 5 To date,                  (ECF No. 76.)
no attorney has entered an appearance on
behalf of Cornerstone. The parties undertook                       The Court held a bench trial on
discovery for the remainder of 2015 and                        September 5 and September 6, 2018, to
much of 2016.                                                  determine defendants' liability, if any, with
                                                               regard to the overtime and minimum wage

4                                                              5
 Although plaintiffs stopped working at the hotel in             In their Proposed Findings of Fact, plaintiffs note
September 2014 and remained at the hotel until                 their intention to request a cettificate of default
Februaty 2015 without paying any rent, defendants are          judgment and subsequently move for default judgment
not entitled to a lodging credit because plaintiffs were       against Cornerstone, such that it may be "jointly and
no longer working at that point, and (in any event) no         severally liable" for the judgment amount. (ECF No.
notice was given to plaintiffs. See, e.g., N.Y. Comp.          87 at 3, n. J.)
Codes R. & Regs. tit. 12, § 146-2.3 ("The pay stub
must list hours worked, rates paid, gross wages, credits
claimed (for tips, meals and lodging) if any,
deductions and net wages.").


                                                           3
provisions of the FLSA and NYLL, and the                       hotel where they lived and worked during the
spread-of-hours provision of the NYLL. 6                       relevant period. Plaintiffs also read into the
Plaintiffs Seth Feuer and Susann Feuer, and                    record portions of the deposition of Butt
plaintiffs' friend Rosemarie Markus, testified                 takenonSeptember30,2015. (Pl.Ex. 8,ECF
for plaintiffs in their case-in-chief.                         No. 87-8.) Among the exhibits introduced at
Defendant Naeem Butt testified for the                         trial were records of hours that Butt kept for
defense. Both sides also introduced exhibits                   both plaintiffs. In one set of records, Butt
into the trial record for consideration by the                 listed the tasks that plaintiffs performed, and
Court.                                                         the other set included timecards (Pl. Exs. 1,
                                                               2, ECF No. 87-1, 2), the validity of which
    The Court has fully considered all of the                  plaintiffs contest. Plaintiffs also introduced a
evidence presented by the parties, as well as                  record of Seth Feuer's hours (Pl. Ex. 4, ECF
their written submissions. Below are the                       No. 87-4), which Butt contests; a document
Court's Findings of Fact and Conclusions of                    signed by Butt committing to pay Seth Feuer
Law.                                                           $250 per week (PL Ex. 3, ECF No. 87-3), the
              II. FINDINGS OF FACT                             validity of which Butt contests; and emails
                                                               sent by Susann Feuer to a third party who was
    The following section constitutes the                      considering purchasing the hotel during the
Court's Findings ofFact7 pursuant to Federal                   relevant period (Pl. Ex. 5, ECF No. 87-5). No
Rule of Civil Procedure 52(a)(l). These                        additional documentation was introduced
Findings of Fact are drawn from witness                        regarding Susann Feuer's hours.
testimony at trial and the parties' trial
exhibits.                                                          Upon careful consideration, the Court
    Defendant Naeem Butt is the owner and                      concludes that Butt's time records, entered
operator of Cornerstone Hotels Corp., doing                    into evidence as Plaintiffs' Exhibits I and 2,
business as, at various times, Sun N Sand                      are adequate and accurate records of
Hotel, Sea Haven Resort, Ocean Breeze                          plaintiffs' hours. 8 Throughout the records,
Motel, and Longview Motel, located at 52                       Butt documents the tasks performed and total
Longview Road, Southampton, New York.                          hours in one record (see Pl. Ex. 1), and logs
(Tr. 20-21, 80, 118, 188.)        The hotel                    the time of the hours worked and total hours
comprises fourteen guest rooms. (Tr. 199.)                     in the other (see Pl. Ex. 2). The hours worked
Defendant Butt runs the hotel, along with his                  are often recorded as occurring mid-to-late
family, year-round. (Tr. 198-201.)                             morning through early-to-mid afternoon,
                                                               which is consistent with cleaning and
    During the trial, plaintiffs offered the                   maintenance work that would need to be done
testimony of Susann Feuer, Seth Feuer, and                     between 11:00 a.m. check-outs and 3:00 p.m.
Markus, a friend of plaintiffs who visited the

6  Both parties consented to a bench trial. (See               requirements (e.g., those listed at 29 C.F.R.
Defendants' Pretrial Order ("PTO"), ECF No. 81,                § 516.2(a)(5)-(9)), the Comt concludes that the
,r (v); Plaintiffs' PTO, ECF No. 80, ,r 5.)                    records - combined with other documents and
                                                               testimony at trial - are more than sufficient to satisfy
7                                                              an employer's burden to come forward with evidence
 To the extent that any Finding of Fact reflects a legal
conclusion, it shall be deemed a Conclusion of Law,            of the precise amount of work performed and to negate
and vice-versa.                                                the testimony and evidence offered by plaintiffs.

8 Even assuming arguendo that the records are
insufficient under the FLSA record-keeping


                                                           4
check-ins. 9 (See Tr. 53.) Butt credibly                      five additional months (over Butt's
testified that he kept time records, including                objection) and left the hotel while the
records of the tasks performed, in order to                   eviction process was still pending. (Tr. 91-
ensure that plaintiffs were paid adequately                   94.)
for their time. (Tr. 202.) Based upon these                                    B. Seth Feuer
records and other credible evidence adduced
at trial, the Court concludes that Butt's time                            I. Duration of Employment
records are accurate and makes the following                      Seth Feuer testified that he began
findings regarding plaintiffs' employment                     working for defendants on May 3, 2014 (Tr.
with defendants.                                              118), and that his last day was September 8,
                                                              2014 (Tr. 119, 143). Seth Feuer's records of
                   A. Background
                                                              his own time also reflect that his last day was
    Plaintiffs arrived at the hotel with the                  September 8, 2014. 11 Butt testified that Seth
understanding, through their contact with a                   began work on May 6, 2014 (Tr. 207) and
third party, that an individual (Duharminder                  worked for seventeen weeks (Tr. 200),
Singh) was going to purchase the hotel and                    ending on September 2, 2014 (Tr. 206), the
needed someone to operate it for him. (Tr.                    day after Labor Day. Butt's time records
60-68; Pl. Ex. 5.)          More specifically,                reflect hours for Seth Feuer beginning on
plaintiffs were told that they were going to be               May 5, 2014, and concluding on September
paid $250 each to run the hotel, and also                     2, 2014. (Pl. Ex. 1, at 1, 111; Pl. Ex. 2, at 112,
would receive a free two bedroom house on                     128.) In light of the conflicting testimony
the property. (Tr. 63.) After plaintiffs                      and evidence on this issue, the Court
arrived at the hotel, the sale of the hotel fell              concludes (having evaluated the evidence,
through. (Tr. 198.) Plaintiffs told Butt that                 including the credibility of the witnesses),
they were homeless at that point and needed                   that Butt's time records are the most reliable
some money to eat. (Tr. 198.) Given that the                  and credible evidence of Seth Feuer's dates
summer season was approaching, Butt agreed                    of employment. Accordingly, the Court finds
to allow them to stay in a room for free, and                 that Seth Feuer worked for defendants from
to find work at the hotel for Seth Feuer in                   May 5, 2014, through September 2, 2014.
exchange for $250 per week. (Tr. 198-99.)
As discussed in more detail below, pursuant                                           2. Hours
to this arrangement, Seth Feuer started
working on May 5, 2014. On May 15, 2014,                          The patties presented conflicting
 Susann Feuer began assisting her husband in                  testimony and documentary evidence
his tasks. 10 (Tr. 199.)                                      regarding Seth Feuer's hours. Seth Feuer
                                                              testified that he began work at I 0:00 a.m. (Tr.
    After plaintiffs ceased working in early                  120), and worked until at least 8:00 p.m. each
September 2014, they continued to stay in the                 day (Tr. 127, 139).         Plaintiffs' friend
hotel without paying rent for approximately                   Rosemarie Markus, who testified that she
                                                              visited the hotel on one occasion for

9                                                             11Although plaintiffs introduced Seth's own records
 The Court notes that Butt also credibly testified that
his family assisted in the work that needed to be             of his hours at trial, he did not begin recording time
perf01med at the hotel. (Tr. 300.)                            until mid-June. (See Pl. Ex. 3, ECF No. 87-3.)

10 To the extent that the details of this arrangement
vary in the record, the Court finds these facts based
upon the credible testimony at the trial.


                                                          5
approximately three days in May or June                      besides cleaning such as maintenance, as
during the relevant period, recalled that Seth               needed, and landscaping, on a weekly basis
Feuer would leave the room "a little later"                  (Tr. 125), the Court does not credit the
than 7:00 a.m. and return approximately half                 testimony of plaintiffs' witnesses with regard
an hour before Susann Feuer returned at 9:00                 to Seth Feuer's hours. 12
or 9:30 p.m. (Tr. 101-02.) Seth Feuer
testified that his responsibilities included                     Similarly, after considering all of the
cleaning and maintenance of the guestrooms                   evidence, the Court finds that Seth Feuer's
                                                             records do not accurately reflect the hours he
and grounds, and that he would confer with
Butt before he began work each day, and                      worked.      With respect to the records
                                                             themselves, they frequently reflect lengthy
when he finished work each night. (Tr. 120-
25, 129.) Butt also testified that he knew                   stretches of work which remain unchanged
                                                             from day to day. For example, the records for
when Seth began and ended his work each
day because Seth would come and check in                     August 25 through 29 all indicate six hours of
                                                             work from 10:00 a.m. to 4:00 p.m., despite
with Butt when he had finished. (Tr. 224.)
                                                             the inevitable variation in work that would
    Seth Feuer testified that he would, "a                   accompany a fluctuation in guests from one
couple of times a week," "get calls after                    day to the next. (Pl. Ex. 4, at 131.) Plaintiffs'
hours" from Butt to assist with additional                   records likewise fail to account for lunch and
tasks (Tr. 128), and that he was "on called                  other breaks to which Seth and Susann Feuer
[sic] seven days at nights" (Tr. 145). Susann                both testified. (Tr. 43-44, 127.) The same
Feuer similarly testified that "Seth was                     records bear the note, "on call 24 hours seven
always working, Seth was on call." (Tr. 52.)                 days a week." (Pl. Ex. 4, at 133.) When
In his testimony, Butt denied that Seth Feuer                asked by the Court why his time records did
was ever "on-call," noting that because Butt                 not account for hours until 8:00 p.m. each
lived on the property himself, after-hours                   day, Seth Feuer testified, regarding the tasks,
check-ins and other tasks were handled by                    "No, because I was doing - it was like second
him and his family. (Tr. 209, 225.)                          nature. I would just do it to do it." (Tr. at
                                                              145.) The Court finds this explanation to be
    As previously stated, the hotel comprises                not credible. In short, the Court does not
only fomteen guestrooms (Tr. 199), two of                    believe these records are accurate when
which were occupied by plaintiffs and a long-                considering the records in light of all of the
term renter (Tr. 25-26, 147), and testimony                  evidence in the case - including an
offered by both plaintiffs and Butt agree that                assessment of the credibility of the witnesses.
cleaning a single guestroom takes on average
between 10 to 20 minutes for a stayover, or                      By contrast, the Court concludes that
between 40 minutes to an hour for a                          Butt's records are accurate in light of the size
checkout. (Tr. 36, 38, 83, 122-23, 200-201.)                 of the property, number of rooms, and tasks
Butt also testified that he typically did not ask            performed, and all of the other evidence in
Seth Feuer to clean more than two or three                   the case. Butt's time records do not reflect
rooms in a day, and that he only requested                   any work day exceeding 4.5 hours or any
that Seth Feuer clean four rooms on five or                  week exceeding 17 hours. (Pl. Ex. 2.)
six occasions. (Tr. 199-200.) Even crediting
testimony that Seth Feuer performed tasks                        In sum, the Court does not credit
                                                             plaintiffs' testimony that Seth Feuer was on-

12The Court also notes that, other than one week of 41       work day exceeding 8.5 hours, or any week exceeding
hours, Seth Feuer's own records do not reflect any           forty hours. (See Pl. Ex. 4.)


                                                         6
call 24 hours a day, nor that he worked from                   what plaintiffs were paid. The email from
10:00 a.m. until 8:00 p.m. each night, and,                    May 26, 2014, states that plaintiffs were paid
instead, finds Butt's testimony to the contrary                $250 "last week," which the Court
to be credible. In fact, plaintiffs' claims are                understands to reference that they had been
unsubstantiated even by Seth Feuer's own                       paid that past weekend for the week of May
records of his time, which the Court finds                     12 to May 18. (Pl. Ex. 5, at 150.) The email
unreliable for the reasons stated above.                       from June 4 states that Butt had paid "$250
Accordingly, the Court finds that Butt's                       twice," which the Court understands to
testimony and records are a reliable                           reflect payment for the weeks of May 12 and
accounting of Seth Feuer's hours.                              May19. 13 (Pl.Ex.5,at147.) Theemailfrom
                                                               June 7 states that Butt "only gave $150" to
                        3. Wages                               Seth Feuer for "last week," which the Court
                                                               understands to refer to the week of May 26.
     At trial, Susann Feuer testified that                     (Id. at 145.)
plaintiffs were not paid for "three weeks in
May," after which Butt gave Seth Feuer his                         In light of this contemporaneous
first payment of $250. (Tr. 28, 94.) She                       documentary evidence and the credible
further testified that Butt then attempted to                  testimony, the Court does not credit Butt's
reduce the weekly payment to $150, but that                    testimony that he paid plaintiffs $250 in cash
she confronted him on June 5, 2014. On that                    each week beginning May 5, when Seth
day, she had him sign a note, discussed infra                  Feuer began work. (Tr. 207.) Accordingly,
and admitted at trial as Plaintiffs' Exhibit 3                 the Court concludes that plaintiffs did not
(hereafter, "June 5 Note"), committing to pay                  receive any pay for the week of May 5
Seth Feuer $250 beginning June 6, 2014,                        through 11; that plaintiffs were paid $250 for
"with pay on 6/12/14 and every Saturday                        the week of May 12 through May 18 and
thereafter." (Tr. 29-31, 75.)                                  $250 for the week of May 19 through May
                                                               25; that plaintiffs were paid $150 for the
    Seth Feuer testified that he was first paid                week of May 26 through June 1; and that Seth
at the end of May (Tr. 161), that Butt paid                    Feuer received $250 for the week of June 2
him a decreased amount in "June, end of                        through June 8, and for each week thereafter,
May, beginning of June" (Tr. 137), and that                    terminating on September 2, for any work
he was paid $250 a week thereafter. He also                    that he performed and any assistance that his
confirmed that the impetus for the June 5                      wife gave him.
Note was that Butt wanted to "lower the
money from $250 to $150." (Tr. 137.)                                              C. Susann Feuer
    These issues regarding payment are the                                 1. Duration of Employment
subject of po1tions of Plaintiffs' Exhibit 5,
which contains various emails sent by Susann                       At trial, Susann Feuer testified that she
Feuer to a third party during the relevant                     worked for defendants from May 2, 2014 (Tr.
period. As relevant here, Susann Feuer's                       20) through September 6, 2014 (Tr. 54), for
emails provide contemporaneous accounts of                     "122 days straight" (Tr. 33). As noted,
                                                               plaintiffs did not submit any documentation

13 Although Seth Feuer testified that he did not receive       May/early June. In light of all the evidence, the Court
any payment during the month of May (Tr. l 36), that           finds his testimony not credible on this issue.
testimony is contradicted by Susann Feuer's
contemporaneous emails (noted above) which discuss
two payments in May for $250 and one for $150 in late


                                                           7
of hours kept by Susann Feuer.                                never exceeded 40 hours in one week (or 10
                                                              hours in one day), and the $250 payment by
    At trial, plaintiffs introduced, and Susann               Butt each week was sufficient to cover the
Feuer testified to the veracity of, the June 5                combined hours of Seth and Susann Feuer for
Note, which reads: "Seth Feuer is to be paid                  purposes of the minimum wage requirements
$250.00 weekly beginning 6/6/14 with pay                      of the FLSA and the NYLL. 16
on 6/12/14 and every Saturday thereafter."
(Pl. Ex. 3.) 14 Susann Feuer testified that she                                      2. Hours
wrote the text of the document, which Butt
then signed. (Tr. 29-30, 70-71.) When asked                       With regard to her hours, Susann Feuer
why she did not include payment for herself                   testified that she would confer with Butt at
in the text of the document, Susann testified                 7:00 a.m. each morning regarding the rooms
that it was because Seth "was doing the                       to be cleaned that day (Tr. 22), although no
majority of the work." (Tr. 70, 73.)                          rooms were ever ready to be cleaned at that
                                                              time (Tr. 35). She testified that she worked
    Butt testified that Susann started                        four hours a day (Tr. 44, 51 ), but that because
"participating" in Seth Feuer's work on May                   of the nature of the tasks, like waiting for
15, 2014 (Tr. 199), and did so until Seth                     laundry cycles, "I did it 24 hours a day
Feuer's employment ended on September 2,                      combined . . . [i]t wasn't just, okay, she
2014 (Tr. 205-06).                                            worked from 7 to 11" (Tr. 40). She also
                                                              testified that she would often tell Butt when
    Having considered the conflicting
                                                              she had completed rooms or tasks. (Tr. 45.)
documentation and testimony, the Com1
                                                              The Court does not credit Susann Feuer's
finds that Susann Feuer did work during the
                                                              testimony regarding her work hours for
period of May 15, 2014, to September 2,
2014. In connection with that work, it was                    reasons similar to those undermining Seth
                                                              Feuer's testimony. In particular, given the
clear to plaintiffs that Seth Feuer was
receiving $250 in cash per week for his work,                 scope of the work that she said she
as well as for any assistance that Susann                     performed, and which Butt's records
                                                              describe, it is not credible that Susann Feuer
Feuer provided her husband, and that any
                                                              worked for four or more hours a day, seven
remuneration for Susann Feuer would be part
of the $250 given to Seth Feuer. 15 Moreover,                  days a week at an establishment of this size. 17
as discussed infra, their combined hours                       Plaintiffs    also    have      supplied     no


14Although Butt contests the authenticity of the              discussion or documentation regarding payment to
document itself, he does not contest its substance -          Susann Feuer.
namely, that he agreed to pay Seth Feuer $250 per
                                                              16The Court highlights that Susann Feuer did not work
week for his services. (Tr. 215.)
                                                              during the week of May 26 when Seth Feuer was paid
15 The Court notes that there is evidence in the record       $150, instead of$250.
that Susann Feuer believed that the potential buyer of
                                                              17Rosemarie Markus testified that, during her visit,
the hotel was going to pay her and Seth $250 each per
week when they first anived at the hotel. There is no         Susann Feuer would leave the room to work around
evidence, however, that Butt ever agreed to such              6:30 a.m. and return around 9:00 or 9:30 p.m. (Tr.
payment for each of them when the purchase of the             101.) The Court does not credit the testimony of
hotel fell through and Butt agreed to hire Seth Feuer         Markus in light of the other testimony and evidence
for the summer. In fact, the understanding with Butt          provided, and emphasizes that her estimates far exceed
was confirmed at the June 5 meeting which related to          even Susann Feuer's own account of her work.
Seth Feuer's rate of pay ($250 per week), without any



                                                          8
documentation of her hours. In short, the             made clear that payment for any assistance
Court does not credit Susann Feuer's                  that Susann Feuer decided to provide to her
testimony regarding her hours and, instead,           husband was included in the $250 in cash
finds that Butt's time records are a reliable         Butt gave to her husband each week.
accounting of Susann Feuer's time.
                                                                 III. BURDEN OF PROOF
                    3. Wages                               Plaintiffs bear the burden of proof in this
                                                      case on each and every claim, as well as on
     As noted above, based on the credible            the issue of damages. They must prove by a
testimony and documentary evidence                    preponderance of the evidence that
produced at trial, the Court concludes that           defendants did not adequately compensate
defendants paid plaintiffs collectively $250          them as required by the FLSA and NYLL.
for the weeks of May 12 through 18 and May            See Reich v. S. New England Telecomm.
19 through 26, and paid $150 for their                Corp., 121 F.3d 58, 67 (2d Cir. 1997)
combined work the week of May 26 through              ("[Plaintiffs] must produce sufficient
June 1. Plaintiffs collectively received $250         evidence to establish that the employees have
each week thereafter until they stopped               in fact performed work for which they were
working in early September 2014.                      improperly compensated and produce
                                                      sufficient evidence to show the amount and
    As confirmed by the June 5 Note, all              extent of that work 'as a matter of just and
payments made were intended to be                     reasonable inference."' (quoting Anderson v.
consideration of Seth Feuer's work because it         Mt. Clemens Pottery Co., 328 U.S. 680, 687
was understood that Susann Feuer would not            (1946), superseded by statute, The Portal-to-
be separately paid by Butt for any voluntary          Portal Act)); Flores v. J & B Club House
assistance she gave her husband. Thus, the            Tavern, Inc., No. 10-Civ-4332 (GAY), 2012
$250 was intended to cover all the work               WL 4891888, at *1 (S.D.N.Y. Oct. 16, 2012)
regardless of whether performed solely by              (discussing NYLL plaintiffs' burden to prove
Seth Feuer, or with the help of his wife,             they performed the work for which they
Susann Feuer.        In fact, Susann Feuer             claim defendant failed to compensate them).
acknowledged during her testimony that,                Plaintiffs must also prove the amount of
following the June 5 meeting, she understood           damages by a preponderance of the evidence.
that any payment for her work would be
included in the $250 cash payments each                          IV.   CONCLUSIONS OF LAW
week to her husband. (See, e.g., Tr. 96 ("I
honestly felt that the $250 was one and a                 Plaintiffs assert that Seth Feuer has not
quarter each, that he was paying for both of          been fully compensated for overtime under
us .... "); Tr. at 97 ("In my reality I thought       the FLSA and NYLL, and that neither
he was giving us one and a quarter each a             plaintiff was paid in accordance with the
week and when he knocked us down to 100 I             minimum wage requirement. For the reasons
thought we were getting $75 a week each. I            set forth below, the Court finds that plaintiffs
believed I was getting paid but I was getting         have not proved by a preponderance of the
paid half of what we initially agreed upon.").)       evidence that defendants have violated the
Although she testified that she understood            overtime provisions of the FLSA and NYLL
that she was getting half of her husband's            or spread-of-hours provision of the NYLL,
payment, the Court finds that Butt never              but that they have proved that defendants are
agreed to any such arrangement, but rather            liable for limited violations of the minimum
                                                      wage provisions of the FLSA and NYLL.


                                                  9
         A. Unpaid Wages Claims                      requirements of the FLSA, but otherwise
                                                     "mirrors the FLSA in compensation
    Under the FLSA, employers engaged in             provisions regarding minimum hourly wages
interstate commerce must pay ove1iime                and overtime." Ethe/berth v. Choice Sec.
compensation to an employee working more             Co., 91 F. Supp. 3d 339, 359-60 (E.D.N.Y.
than forty hours per week at one and one-half        2015) (quoting Santillan v. Henao, 822 F.
times his or her hourly rate or applicable           Supp. 2d 284, 292 (E.D.N.Y. 2011)). That
mm1mum wage. 29 U.S.C. § 207(a)(l).                  plaintiffs were not exempt from the overtime
NYLL has a parallel requirement. N.Y.                requirements of either statute is not in
Comp. Codes R. & Regs. tit. 12, § 146-1.4.           dispute.
The regular, minimum rates at which
employees must be paid are established by                Plaintiffs allege that Seth Feuer worked
Section 6 of the FLSA, 29 U.S.C. §                   over ten hours a day, seven days a week, and
206(a)(l)(C), and Section 652(1) of the              was on-call 24 hours a day, seven days a
NYLL. During the relevant period, the                week, throughout the duration of his
federal minimum wage was $7 .25 per hour;            employment with defendants, and that he was
the New York state minimum wage was                  not compensated for overtime work, or for
$8.00 per hour. 29 U.S.C. § 206(a)(l)(C);            extra compensation required where his
N.Y. Lab. Law§ 652(1).                               spread of hours exceeded ten. Plaintiffs also
                                                     allege that Seth Feuer and Susann Feuer were
    In addition, the FLSA sets forth a broad         not paid the minimum wage as required by
civil enforcement scheme, pursuant to which:         federal and New York state law.
                                                         Although a plaintiff generally "has the
       [a]ny employer who violates                   burden of proving that he performed work for
       the provisions of section 206                 which he was not properly compensated,"
       or section 207 of this title                  when an employer has "inaccurate or
       shall be liable to the employee               inadequate" records, the plaintiff"has carried
       or employees affected in the                  out his burden if he proves that he has in fact
       amount of their unpaid                        performed work for which he was improperly
       minimum           wages,       or             compensated and if he produces sufficient
       their      unpaid       overtime              evidence to show the amount and extent of
       compensation, as the case                     that work as a matter of just and reasonable
       may be, and in an additional
                                                     inference." Mt. Clemens, 328 U.S. at 687.
       equal amount as liquidated                    Sufficient evidence may be established by
       damages.                                      "recollection alone." Dao Nam Yang v.
                                                     ACBL Corp., 427 F. Supp. 2d 327, 335
29 U.S.C. § 216(b). In an action to recover          (S.D.N.Y. 2005); see also Kuebel v. Black &
unpaid overtime wages under the FLSA, a              Decker Inc., 643 F.3d 352,362 (2d Cir. 2011)
plaintiff must show that: "(l) he was an             ("It is well settled among the district comis of
employee who was eligible for overtime               this Circuit, and we agree, that it is possible
([i.e.,] not exempt from the Act's overtime
                                                     for a plaintiff to meet this burden through
pay requirements); and (2) that he actually
                                                     estimates based on his own recollection,").
worked overtime hours for which he was not           "The burden then shifts to the employer to
compensated."      Hosking v. New World
                                                     come forward with evidence of the precise
Mortg., Inc., 602 F. Supp. 2d 441, 447               amount of work performed or with evidence
(E.D.N.Y. 2009). The NYLL scheme lacks
                                                     to negative the reasonableness of the
the interstate commerce and minimum sales


                                                10
inference to be drawn from the employee's                    employment when defendants failed to pay
evidence." Mt. Clemens, 328 U.S. at 687-88.                  him in compliance with the then-applicable
                                                             New York state and federal minimum wage
    Although, as discussed supra, plaintiffs                 rate, see 29 C.F.R. §§ 778.5, 778.315; N.Y.
presented testimony and evidence in support                  Lab. Law § 652(1 ); and (3) that defendants
of their overtime and minimum wage                           are, therefore, liable for the difference
allegations, the Court concludes that Butt                   between the amount that the employee was
credibly presented accurate records to rebut                 paid and the amount that the employee would
plaintiffs' overtime claims and minimum                      have earned if he had received hourly pay at
wage claims, with the exception of the week                  the applicable minimum wage. See, e.g.,
of May 5, 2014, for which Seth Feuer was not                 Rodriguez v. Queens Convenience Deli
paid. The Court does not credit the testimony                Corp., No. 09-CV-1089 KAM SMG, 2011
of plaintiffs' witnesses, including plaintiffs,              WL 4962397, at *2 (E.D.N.Y. Oct. 18,
or plaintiffs' documentary evidence with                     2011); Cao v. Chandara Corp., No. 00 Civ.
regard to hours worked. Plaintiffs have met                  8057(SAS), 2001 WL 34366628, at *6
their burden only with regard to the one week                (S.D.N.Y. July 25, 2001).
during which Seth Feuer was not paid. As
noted supra, Susann Feuer did not work that                             B. Spread-of-Hours Claim
week.
                                                                 Under New York state law, employees in
    In sum, notwithstanding Butt's credible                  "all-year hotels" who work a "spread of
testimony and time records that undermine                    hours" in excess of ten hours - defined as
the testimony of plaintiffs' witnesses and                   "the length of the interval between the
time records, the Court finds that defendants                beginning and end of an employee's
have violated the minimum wage provisions                    workday" - are entitled to an additional
as to Seth Feuer for the first week of his                   hour's worth of pay at the minimum wage.
employment.      29 U.S.C. §§ 206, 207,                      N.Y. Comp. Codes R. & Regs. tit. 12, § 146-
215(a)(2); N.Y. Lab. Law§ 160, 652(1). The                   1.6.    Because, based on a review of
Court bases this conclusion upon the records                 defendants' credible time records, the Court
of     payment      found     in    plaintiffs               does not find evidence in the record to
contemporaneous emails and corroborated by                   establish that Seth Feuer had any workday
plaintiffs' testimony on this point.                         spanning more than ten hours during his
Specifically, the Court finds the following:                 employment with defendants, plaintiffs are
(I) during the relevant time period,                         not entitled to recover under this provision. 19
defendants did not violate the overtime
provisions of the FLSA or its NYLL                                      C. Recordkeeping Claims
counterpart because, although defendants
paid a fixed weekly salary, plaintiffs' hours                    As noted above, the Court previously
never exceeded 40 hours per week; 18                         adopted the Report and Recommendation of
(2) during the relevant time period,                         Magistrate Judge Locke, finding that
defendants violated the minimum wage                         defendants are liable for violations of NYLL
provision of the FLSA and its NYLL                           § 195(3) and 195(1). Accordingly, plaintiffs
counterpart for the first week of Seth Feuer's

18                                                           19Moreover, even if Susann Feuer's hours are
   The Court underscores that even the combined hours
of Susann and Seth Feuer never exceeded forty hours          considered along with her husband's hours, their
in a pa1ticular week.                                        combined hours do not exceed ten hours on any
                                                             individual day.


                                                        11
are entitled to statutory damages for                  federal one, 29 U.S.C. § 218(a), as is the case
violations of these sections as detailed below.        here, the Court calculates plaintiffs' damages
                                                       using the state minimum wage and grants
                 D. Damages                            recovery under NYLL.

    Plaintiffs seek (1) for Seth Feuer,                    The Court does not find the damage
$33,143.03 in unpaid minimum wage and                  calculations by plaintiffs to be a reasonable
overtime compensation, $1,040 in unpaid                estimate of the amount due to plaintiffs based
spread-of-hours compensation, $34,183.03 in            upon the evidence in the record, and finds
liquidated damages, and $2,700 in statutory            that plaintiffs have not met their burden of
damages under NYLL § 195; and (2) for                  proof on this issue. Once a plaintiff has
Susann Feuer, $2,596.88 in unpaid minimum              proven a prima facie case, "the burden shifts
wages, $2,596.88 in liquidated damages, and            to the employer ... to produce evidence of
$2,700 in statutory damages under NYLL                 the 'precise amount of work performed' or
§ 195. Plaintiffs also request pre-judgment            evidence to 'negative the reasonableness of
interest under NYLL dating from July 5,                the inference to be drawn from the
2014 through the date of judgment, as well as          employee's evidence."' Reich, 121 F.3d at
post-judgment interest on the award amount.            67 (quoting Mt. Clemens, 328 U.S. at 687-
                                                       88). In particular, plaintiffs did not establish
                   1. Backpay                          a prima facie case, and in any event,
                                                       defendants presented credible evidence of the
    Plaintiffs seek $33,143.03 for Seth Feuer,         hours that plaintiffs worked, thus enabling
and $2,596.88 for Susann Feuer in unpaid               the Court to calculate the unpaid wages owed
wages for violations of the minimum wage               to plaintiff Seth Feuer for the week during
and overtime provisions of the FLSA and                which the Comt has found that he was not
NYLL. 29 U.S.C. § 216(b); N.Y. Lab. Law                paid - namely, his first week of employment.
§§ 160, 652(1). (See Pis.' Prop. Findings,             Crediting defendants' contemporaneous
ECF No. 87, at 1.) Although plaintiffs may             records of plaintiffs' hours, the Court finds
be entitled to recover under both statutes,            that Seth Feuer is entitled to $92 for work
they may not "double recover" for violations           performed during the week of May 5 through
of both statutes. Pinzon v. Paul Lent Mech.             11, 2014, as calculated by multiplying the
Sys., Inc., No. CV l 1-3384(DRH)(WDW),                 hours he worked (11.5) by the applicable
2012 WL 4174725, at *2 (E.D.N.Y. Aug. 21,              $8.00 minimum wage in New York state. 20
2012), report and recommendation adopted,              A review of Butt's time records and wages
2012 WL 417410 (E.D.N.Y. Sept. 19, 2012);              paid for all other weeks reflect that plaintiffs
Jin M Cao v. Wu Liang Ye Lexington Rest.,              (even when Seth and Susann Feuer's hours
Inc., No. 08 Civ. 3725(DC), 2010 WL                    are combined) were paid at a rate above the
4159391, *3 (S.D.N.Y. Sept. 30, 2010).                 minimum wage for their hours during each
Because Butt's liability is coextensive under          pmticular week. 21
both statutes in light of the findings above,
and state minimum wage laws are not                                 2. Liquidated Damages
preempted by the federal minimum wage                     Under the FLSA and NYLL, employers
where the state minimum wage exceeds the               who violate the law are liable not only for

20As stated supra, Susann Feuer did not begin          21The Court reached this conclusion by dividing the
working for defendants until May 15, 2014.             compensation plaintiffs received by the number of
                                                       hours worked in a week for each week of work.


                                                  12
unpaid wages but for "an additional equal              that defendants' actions were not in good
amount as liquidated damages." 29 U.S.C.               faith, and that they had no reasonable
§ 216(c); NYLL §§ 198, 663. The Portal-to-             grounds for so acting. Accordingly, the
Pmial Act modified the FLSA by allowing                Court finds that plaintiff Seth Feuer is
courts, in their discretion, to reduce the             entitled to a judgment in the amount of $92 in
amount awarded in liquidated damages or to             liquidated damages under NYLL.
eliminate them entirely if an employer proves
that its actions were "in good faith and that                       3. Statutory Damages
[it] had reasonable grounds for believing that
[its] act or omission was not a violation" of              Pursuant to the version ofNYLL § 195(3)
the FLSA. 29 U.S.C. § 260. "[T]he employer             that was effective at the time of plaintiffs'
bears the burden of establishing, by 'plain            employment, plaintiffs are entitled to
and substantial evidence,' subjective good             $100.00 dollars for each work week during
faith and objective reasonableness." Reich,            which an employer fails to provide wage
121 F.3d at 71 (quoting Martin v. Cooper               statements meeting statutory requirements,
Elec. Supply Co., 940 F.2d 896, 907 (3d Cir.           up to a maximum of $2,500.00. N.Y. Lab.
1991)). "The burden ... is a difficult one to          Law § 198(1-d). Likewise, pursuant to
meet, however, and double damages are the              NYLL § 195(1 ), plaintiffs are entitled to
norm, single damages the exception." Id                $50.00 for each work week during which an
(alteration, citation, and internal quotation          employer fails to provide the wage notices
marks omitted). Liquidated damages in the              that the NYLL requires be provided at the
amount of actual damages are likewise                  time of hiring, up to a maximum of
available under NYLL §§ 198(1-a) and                   $2,500.00. N.Y. Lab. Law§ 198(1-b).
663(1), "unless the employer proves a good
faith basis to believe that its underpayment of              In adopting Magistrate Judge Locke's
wages was in compliance with the law." As              Report and Recommendation upon summary
with coextensive compensatory damages,                 judgment, the Court found that plaintiffs had
plaintiffs may only recover liquidated                 met their bUl'den in proving that defendants
damages under one statute. See Chowdhury               are liable for failing to provide wage notices
v. Hamza Express Food Corp., 666 F. App'x              and wage statements as required under
59, 61 (2d Cir. 2016).                                 NYLL § 195(1) and 195(3). Accordingly,
                                                       multiplying Seth Feuer's duration of
     In adopting Magistrate Judge Locke's              employment of eighteen weeks by $100.00
Report and Recommendation upon summary                 for violation of§ 195(3), the Court finds that
judgment, the Court found that plaintiffs had          Seth Feuer is entitled to $1,800 under that
met their burden in proving that defendants'           provision. Multiplying his eighteen weeks of
actions were willful. Butt acknowledged in             employment by $50.00 for violation of
his deposition and at trial that he had worked         § 195(1 ), the Court concludes that Seth Feuer
in the hotel industry for many years and held          is entitled to $900.00, for a combined total of
supervisory roles for over two decades, yet            $2,700.00 in statutory damages for the
failed to seek any advice regarding                    eighteen weeks that he worked for
compensation practices, and demonstrated               defendants.
recklessness by paying plaintiffs in cash,
rather than through more proper and                        With respect to Susann Feuer, the Court
traceable means, like checks. (See ECF No.             reiterates that she did not work during her
76, at 32-33.) Therefore, the Comi concludes           husband's first week of employment (May 5,
                                                       2014) or his last week of employment


                                                  13
(September 2, 2014), nor did she work the              any unpaid minimum wages, and they failed
week of May 26, 2014.            Accordingly,          to prove that either plaintiff is entitled to
performing the same calculations for Susann            spread-of-hours        pay        or    overtime
Feuer, the Court concludes that Susann Feuer           compensation. Accordingly, plaintiffs are
is entitled to $1,500.00 under§ 195(3) for the         entitled to pre-judgment interest on Seth
fifteen weeks that she performed work.                 Feuer's award of$0.02 daily between July 4,
These fifteen weeks account for the fact that          2014, 22 until the day that judgment is entered.
she did not work the week of May 26, 2014,             This amount was calculated by multiplying
and thus there was no need for Butt to provide         Seth's unpaid wages by nine percent, and
her a wage statement that week. With respect           dividing that figure by 365 days. See, e.g.,
to§ 195(1), the Court finds that Susann Feuer          Rosales      v.    Low       Bid,    Inc.,   No.
is entitled to $800.00 for defendants'                 17CV3183ADSSIL, 2018 WL 3468710, at
continued failure to provide a wage notice for         *IO n.2 (E.D.N.Y. July 3, 2018), report and
the sixteen weeks that she was in their                recommendation              adopted,         No.
employ, for a combined total $2,300.00 in              217CV03 l 83ADSSIL, 2018 WL 3468697
statutory damages.                                     (E.D.N.Y. July 18, 2018); Pimental v.
                                                       Memories Pub Inc., No. CV 16-51
           4. Pre-Judgment Interest                    (JFB)(ARL), 2018 WL 1973174, at *3
                                                       (E.D.N.Y. Feb. 20, 2018), report and
    NYLL provides for the award of pre-
                                                       recommendation adopted sub nom. Pimentel
judgment interest to prevailing plaintiffs
                                                       v. Memories Pub Inc., No. 16-CV-
under§ 198(1-a). The applicable interest rate
                                                       005l(JFB)(ARL), 2018 WL 1970742
is 9% per annum, calculated "from the date
                                                       (E.D.N.Y. Apr. 25, 2018).
[each item] was incurred or upon all of the
damages from a single reasonable
                                                                  5. Post-Judgment Interest
intermediate date."           N.Y. C.P.L.R.
§§ 5001(b), 5004. Plaintiffs are "entitled to              Plaintiffs are entitled to post-judgment
an award of prejudgment interest only on               interest "from the date of the entry of the
unpaid wages and spread of hours pay for               judgment, at a rate equal to the weekly
which liquidated damages pursuant to the               average I-year constant maturity Treasury
FLSA were not assessed." Santillan, 822 F.             yield, as published by the Board of
Supp. 2d at 298. In addition, "[p]rejudgment           Governors of the Federal Reserve System, for
interest is not available for violations of the        the calendar week preceding[ ] the date of the
wage statement or wage notice provisions."             judgment." 28        U.S.C.     § 196l(a).
Gamero v. Koodo Sushi Corp., 272 F. Supp.              Accordingly, the Court concludes that
3d 481, 515 (S.D.N.Y. 2017), aff'd, 752 F.             plaintiffs be awarded post-judgment interest
App'x 33 (2d Cir. 2018); Salustio v. I 06              on its monetary award, to be calculated
Columbia Deli Corp., 264 F. Supp. 3d 540,              pursuant to 28 U.S.C. § 1961(a).
 557 (S.D.N.Y. 2017).
                                                                        V. CONCLUSION
    As explained above, plaintiffs have
demonstrated that Seth Feuer is owed $92 in                For the foregoing reasons, the Court
unpaid wages. By contrast, plaintiffs have             concludes, after carefully considering the
not demonstrated that Susann Feuer is owed             evidence introduced at trial, the arguments of

22
  Calculated as halfway between May 5 and
September 2, 2014.


                                                  14
counsel, and the controlling law on the issues                                    SO ORDERED.
presented, that plaintiffs have not
demonstrated the overtime or spread-of­
hours violations by a preponderance of the
                                                                                                                       I
evidence. However, the Court finds that Butt
                                                                                S/ JOSEPH F. BIANCO
is liable for the limited minimum wage                                          JO���H F. BIAJ     ________
violations and for the wage statement and                                        Ur/iied States Circuit Judge
                                                                                                     CQ,_


wage notice violations discussed herein. The                                     (sitting by designation)
Court hereby enters judgment against
defendant Butt in the amount of $2,884 to                       Dated: January 24, 2020
Seth Feuer consisting of: (1) $92 in unpaid                            Central Islip, NY
wages for violation of the minimum wage
provisions of the FLSA and NYLL (for the
week of May 5 to May 11, 2014, for which                                               ***
he was not paid); (2) $92 in liquidated
damages relating to Seth Feuer; and (3)                            Plaintiffs are represented by Dong
$2,700 in statutory damages relating to Seth                    Phuong V. Nguyen, Borrelli & Associates,
Feuer in connection with his eighteen weeks                     P.L.L.C., 1010 Northern Boulevard, Suite
of employment for violation of the wage                         328, Great Neck, NY 11021.
statements and notice provisions under
NYLL. The Court also enters judgment                                Defendant Naeem Butt proceeds pro se,
against defendant Butt in the amount of                         52 Longview Road, Southampton, NY
$2,300 in statutory damages relating to                         11968. Defendant Cornerstone Hotels Corp.
Susann Feuer in connection with her sixteen                     is unrepresented.
weeks of employment for violation of the
wage statements and notice provisions under
NYLL. 23 The Court thus finds Butt liable for
a total of$5,184.00.

    Added to this amount shall be pre- and
post-judgment interest to be calculated as
stated above. The Clerk of the Comi shall
enter judgment accordingly.24




23 To the extent that plaintiffs seek any declaratory or        24 Because defendant Cornerstone Hotels Corporation
injunctive relief, the Court concludes there is no basis        is unrepresented, the judgment does not apply to it.
for such relief under the facts of this case.                   However, plaintiffs may move for a default judgment
                                                                against the corporation if they wish to pursue the
                                                                claims against it.


                                                           15
